Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to the amendment to U.S. Patent application 16/526786, filed on 10/28/2021.
	This action is made final.
Claims 1-4, 6, 7, and 9-22 are pending in this case. Claims 1, 9, and 14 are independent claims. Claims 21 and 22 are added with the present amendment and claims 5 and 8 are cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, and 9-22  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 20090150507(Davis) in view of U.S. Pre-grant Publication 20080021973 (Manzano).

1. (Currently Amended) A method of managing data in a database system, the method comprising:
obtaining metadata for a first plurality of content fields for a first instance of an electronic message having a first data format associated with a first communication channel; (See Davis a [0005] where a first communications channel is disclosed. See Davis at [0024]-[0025] where disclosed are Information Objects  containing associated meta-data of electronic files of which emails are specifically mentioned. Receiving an email message and it’s associated formatting and metadata are held to teach this limitation.)

creating, in a database of the database system, a multichannel data structure including the metadata for the first plurality of content fields in the first data format associated with the first communication channel; (See Davis at [0042] where it is disclosed that data concerning all communications and interactions is collected. This is held to teach the limitation of a multichannel data structure. See also Davis at [0089] where discussion of “channel specific identifiers” is disclosed.)
identifying, at the database system, a second communication channel for the electronic message, the second communication channel being different from the first communication channel and having associated therewith a second data format different from the first data format, the second data format including a second plurality of content fields; (See Davis at [0081] and [0083] where the distinct formats and channels of message types disclosed as being collected and represented earlier are disclosed.)
mapping, at the database system, a subset of the metadata of the first plurality of content fields of the first data format to a corresponding subset of the second plurality of content fields, resulting in the multichannel data structure maintaining copied metadata in association with the second communication channel using the copied metadata; (See Davis at [0019] where mapping is disclosed and at [0080] where a mapping structure is disclosed including multiple channels and re-ranking of messages within and between multiple channels.)
and thereafter creating, at the database system, a second instance of the electronic message in the second data format associated with the second communication channel, wherein the second instance of the electronic message includes the copied metadata from the multichannel data structure. (See Davis a [0115] where disclosed is the forwarding of additional information to additional communications channels related to the original message based on the importance of said message. This teaches the creation of a new communication suited to a different communication channel based on the original. See again Davis at [0042] where it is implied that all communications are placed as data items in a manner of database storage.)

Davis may not specifically disclose the following defining messages for the second communication channel that are different from the first plurality of content fields; [data] formatted in accordance with the second data format  (See the example provided by Manzano at [0038]-[0045] where a message is taken from IM and optionally provided in another form to SMS. This is provided as an example for the advantageous nature of using data objects like those in Davis. The example of Davis teaches defining messages that are different from the first plurality of content fields at least in that SMS would have the additional field of a phone number required. Regarding formatting in 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Davis and Manzano. The two are analogous to the Applicant’s invention in that both relate to multichannel communications systems and translating messages between channels. The motivation to do so would have been making Davis more flexible for common situations where data needs to be provided a different way as taught by Manzano at [0003].

2. (Original) Davis and Manzano disclose the limitations of Claim 1.
Davis discloses a limitation further comprising automatically selecting, at the database system, one of the first communication channel and the second communication channel for communication based at least in part on an intended recipient for the electronic message. (See Davis at [0005] where disclosed is as follows:
In yet another aspect, the disclosure describes a computer-readable medium encoding instructions for performing a method for prioritizing delivery of a communication to a recipient via a first communication channel. The encoded method dynamically identifies one or more relationships between the recipient and information known about the communication and, based on the identified relationships, generates a priority score for the communication.  The method then delivers the communication to the recipient via one of a plurality of delivery modes based on the priority score.

The above language strongly implies that the first communication method may be one of the plurality of modes selected from automatically by the system. See also Davis at [0075] where relationship data is further defined.)
3. (Original)  Davis and Manzano disclose the limitations of Claim 2.
Davis discloses a limitation, further comprising:
automatically generating, at the database system, a version of the electronic message for the intended recipient using the respective one of the first instance and the second instance of the electronic message associated with the selected one of the first communication channel and the second communication channel;
and communicating the version of the electronic message to the intended recipient using the selected one of the first communication channel and the second communication channel. (See again Davis at [0115] where the main message and notifications are sent to multiple channels. The notifications are held to teach the limitation of multiple versions of the original to separate communications channels.)

4. (Original)  Davis and Manzano disclose the limitations of Claim 3.
Davis discloses a limitation wherein automatically selecting comprises automatically selecting the one of the first communication channel and the second communication channel for communication based on engagement data associated with the intended recipient. (See again Davis at [0005] where it is stated: 
The method may further include retrieving one or more of social data, spatial data, temporal data and logical data associated with the recipient obtained from previous communications associated with the recipient received via a second communication channel and identifying one or more relationships between the recipient and information known about the communication based on the retrieved one or more of social data, spatial data, temporal data and logical data. 
)

(Claim 5 is cancelled)
6. Davis and Manzano disclose the limitations of Claim 1.
Davis discloses a limitation wherein:
the first instance of the electronic message comprises a first message object in the database associated with the first communication channel;
the second instance of the electronic message comprises a second message object in the database associated with the second communication channel;
and mapping the subset of the metadata of the first plurality of content fields of the first data format to the corresponding subset comprises identifying the corresponding subset of the second plurality of content fields of the second message object that are analogous to the subset of the first plurality of content fields of the first message object. (See Davis at [0072] where data associated with images such as activities identified within them or locations is determined. Data determined from the images is determined to constitute a subset of the images themselves. This data is aggregated to logical information object (IO) data which is used to prioritize messages and determine their channels of delivery as stated in [0078]-[0080]. It is therefore taught that messages with similar subset data will be mapped together for analysis purposes.)

7.(Currently Amended) Davis and Manzano disclose the limitations of Claim 6.
Davis discloses a limitation wherein the first communication channel comprises at least one of electronic mail (email), text messaging, short message service (SMS) messaging, over-the-top (OTT) messaging, line messaging, push notification messaging, application-based messaging, and social media messaging, and the second communication channel comprises a different one of electronic mail (email), text messaging, short message service (SMS) messaging, over-the-top (OTT) messaging, line messaging, push notification messaging, application-based messaging, and social media messaging. (See Davis at [0002] where the communications channels previously discussed include at least email SMS and IM. See Davis a [0115] where disclosed is the forwarding of additional information to additional communications channels, which teaches the limitation of a different channel.)

(Claim 8 is cancelled)

9.(Currently Amended) A database system comprising:
a database including a first object having a plurality of content fields corresponding to a first instance of an electronic message configured for a first communication channel; (See Davis a [0005] where a first communications channel is disclosed. See Davis at [0024]-[0025] where disclosed are Information Objects  containing associated meta-data of electronic files of which emails are specifically mentioned. Receiving an email message and it’s associated formatting and metadata are held to teach this limitation.)
and a server coupled to the database and a network (See Davis at [0022]) to:
create a second object in the database, the second object corresponding to a second instance of the electronic message configured for a second communication channel different from the first communication channel; (See Davis at [0081] and [0083] where the distinct formats and channels of message types disclosed as being collected and represented earlier are disclosed.)
create a multichannel data structure in the database(See Davis at [0019] where mapping is disclosed and at [0080] where a mapping structure is disclosed including multiple channels and re-ranking of messages within and between multiple channels. The messaging data stored in the database teaches the limitation of a multichannel data structure.)

 maintaining an association between the first object and the second object; 
automatically populate a subset of content fields of the second object with one or more metadata values copied from a corresponding subset of the plurality of content fields of the first object based on a mapping between the first communication channel and the second communication channel;
and generate a version of the electronic message for a recipient using the second object, and communicate the version of the electronic message to the recipient using the second communication channel. (See Davis a [0115] where disclosed is the forwarding of additional information to additional communications channels related to the original message based on the importance of said message. This teaches the creation of a new communication suited to a different communication channel based on the original. See again Davis at [0042] where it is implied that all communications are placed as data items in a manner of database storage.)
Davis may not specifically disclose the following wherein the second communication channel is different from the first communication channel, the second communication channel is associated with a second data format different from a first data format associated with the first communication channel, and the second data format comprises a second plurality of content fields defining messages for the second communication channel that are different from the first plurality of content fields defining messages for the first communication channel; [data] resulting in the second object maintaining the one or more metadata values copied from the first object formatted in accordance with the second data format in association with the second communication channel (See the example provided by Manzano at [0038]-[0045] where a message is taken from IM and optionally provided in another form to SMS. This is provided as an example for the advantageous nature of using data objects like those in Davis. The example of Davis teaches defining messages that are different from the first plurality of content fields at least in that SMS would have the additional field of a phone number required. Regarding formatting in associated with a second format, It is also instructive to consider claim 2 of Manzano in this context, where “converting the data set from a first format to a second format prior to providing the data set to the second electronic device,” is disclosed.).
 Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Davis and Manzano. The two are analogous to the Applicant’s invention in that both relate to multichannel communications systems and translating messages between channels. The motivation to do so would have been making Davis more flexible for common situations where data needs to be provided a different way as taught by Manzano at [0003].



10. (Original)  Davis and Manzano disclose the limitations of Claim 9.
Davis discloses a limitation wherein the version of the electronic message generated for the recipient using the second object includes the one or more metadata values copied from the first object. (See again Davis at [0115] where it is stated that one or more aspects of the message may be modified when it is replicated to other channels. This implies that other aspects including meta-data values remain the same.)

11. (Original)  Davis and Manzano disclose the limitations of Claim 9.
Davis discloses a limitation wherein the database maintains engagement data for the recipient and the server selects the second communication channel from among a group of available communication channels including the first communication channel and the second communication channel based on the engagement data for the recipient prior to generating the version of the electronic message. (See again Davis at [0005] where it is stated: 
The method may further include retrieving one or more of social data, spatial data, temporal data and logical data associated with the recipient obtained from previous communications associated with the recipient received via a second communication channel and identifying one or more relationships between the recipient and information known about the communication based on the retrieved one or more of social data, spatial data, temporal data and logical data. 
)

12. (Original)  Davis and Manzano disclose the limitations of Claim 11.
Davis discloses a limitation wherein the first communication channel comprises at least one of electronic mail (email), text messaging, short message service (SMS) messaging, over-the-top (OTT) messaging, line messaging, push notification messaging, application-based messaging, and social media messaging, and the second communication channel comprises a different one of electronic mail (email), text messaging, short message service (SMS) messaging, over-the-top (OTT) messaging, line messaging, push notification messaging, application-based messaging, and social media messaging. (See Davis at [0002] where the communications channels previously discussed include at least email SMS and IM. See Davis a [0115] where disclosed is the forwarding of additional information to additional communications channels, which teaches the limitation of a different channel.)

13. (Currently Amended) Davis and Manzano disclose the limitations of Claim 9.
Davis discloses a limitation wherein one of the database and the server stores channel mapping rules indicating the mapping between the subset of the second plurality of content fields associated with electronic messages configured for the second communication channel and the corresponding subset of the first  plurality of content fields associated with electronic messages configured for the first communication channel. (See Davis at [0072] where data associated with images such as activities identified within them or locations is determined. Data determined from the images is determined to constitute a subset of the images themselves. This data is aggregated to logical information object (IO) data which is used to prioritize messages and determine their channels of delivery as stated in [0078]-[0080]. It is therefore taught that messages with similar subset data will be mapped together for analysis purposes.)

14. (Currently Amended) A method of managing data in a database, the method comprising:
creating, by a server, a new message object in the database, the new message object having a first format comprising a first plurality of content fields corresponding to a destination messaging communication channel; (See Davis a [0115] where disclosed is the forwarding of additional information to additional communications channels related to the original message based on the importance of said message. This teaches the creation of a new communication suited to a different communication channel based on the original. See again Davis at [0042] where it is implied that all communications are placed as data items in a manner of database storage.)
creating, by the server, a multichannel message data structure in the database, the multichannel message data structure maintaining an association between the new message object and an existing message object in the database, the existing message object corresponding to an original messaging communication channel; (See Davis at [0042] where it is disclosed that data concerning all communications and interactions is collected. This is held to teach the limitation of a multichannel data structure. See also Davis at [0089] where discussion of “channel specific identifiers” is disclosed.)
identifying, by the server, a first subset of content fields of the existing message object that correspond to a second subset of content fields of the new message object;
and automatically populating, by the server, the second subset of the first plurality of content fields of the new message object with copied values from the first subset of content fields of the existing message object. (See again Davis at [0115] where it is stated that one or more aspects of the message may be modified when it is replicated to 
Davis may not specifically disclose the following having a second format comprising a second plurality of content fields that are different from the first subset of the second plurality of content fields; [data] formatted in accordance with the second data format  (See the example provided by Manzano at [0038]-[0045] where a message is taken from IM and optionally provided in another form to SMS. This is provided as an example for the advantageous nature of using data objects like those in Davis. The example of Davis teaches defining messages that are different from the first plurality of content fields at least in that SMS would have the additional field of a phone number required. Regarding formatting in associated with a second format, It is also instructive to consider claim 2 of Manzano in this context, where “converting the data set from a first format to a second format prior to providing the data set to the second electronic device,” is disclosed.).
 Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Davis and Manzano. The two are analogous to the Applicant’s invention in that both relate to multichannel communications systems and translating messages between channels. The motivation to do so would have been making Davis more flexible for common situations where data needs to be provided a different way as taught by Manzano at [0003].

15. (Currently Amended) Davis and Manzano disclose the limitations of Claim 14.
Davis discloses a limitation  further comprising:
automatically generating, by the server, a new electronic message for a recipient including the copied values for the second subset of the first plurality of content fields that is formatted in accordance with the destination messaging communication channel based on the new message object after automatically populating the second subset of the first plurality of content fields;
and transmitting, by the server, the new electronic message to the recipient over a network using the destination messaging communication channel. (See again Davis at [0115] where the main message and notifications are sent to multiple channels. The notifications are held to teach the limitation of multiple versions of the original to separate communications channels.)

16. (Original)  Davis and Manzano disclose the limitations of Claim 14.
Davis discloses a limitation further comprising identifying, by the server, the destination messaging communication channel as an optimal messaging communication channel for the recipient prior to automatically generating the new electronic message. (This limitation is held to be taught by Davis at [0004] where a relationship score is used to determine a priority score. The priority score influences the channel selected and is set prior to the creation of a new message in [0115].).

17. (Original)  Davis and Manzano disclose the limitations of Claim 14.
Davis discloses a limitation wherein identifying the destination messaging communication channel as the optimal messaging communication channel comprises:
obtaining historical data associated with the recipient from the database;
and prioritizing the destination messaging communication channel over the original messaging communication channel based at least in part on the historical data associated with the recipient. (See Davis at [0004], relationship data is held to teach the limitation of historical data with the recipient. See also Davis at [0033], where historical data is specifically identified regarding transaction data.)

18.(Currently Amended) Davis and Manzano disclose the limitations of Claim 14.
Davis discloses a limitation further comprising providing, by the server, a graphical representation of the new message object including the copied values on a client device coupled to the server over a network after automatically populating the second subset of the first plurality of content fields of the new message object. (See Davis at [0072] where data associated with images such as activities identified within them or locations is determined. Data determined from the images is determined to constitute a subset of the images themselves. This data is aggregated to logical information object (IO) data which is used to prioritize messages and determine their channels of delivery as stated in [0078]-[0080]. It is therefore taught that messages with similar subset data will be mapped together for analysis purposes.)

19. (Original) Davis and Manzano disclose the limitations of Claim 18.
Davis discloses a limitation further comprising receiving, by the server from the client device, user selection of the destination messaging communication channel via a graphical user interface display depicted at the client device prior to creating the new message object and the multichannel message data structure. (See Davis at [0055] 
Davis may not specifically teach user selection of the second communications channel.
The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem, Davis teaches that a user designates a recipient via an interface, and the algorithm selects a communication channel.
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem in that the computer or a user decide on communication channels;
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success;
(4) and that no further analysis is necessary in holding the subject matter of Claim 19 obvious in light of the guidelines of MPEP §2134.

20. (Original) Davis and Manzano disclose the limitations of Claim 14.
Davis discloses a limitation wherein the original messaging communication channel comprises at least one of electronic mail (email), text messaging, short message service (SMS) messaging, over-the-top (OTT) messaging, line messaging, push notification messaging, application-based messaging, and social media messaging, and the destination messaging communication channel comprises a different one of electronic mail (email), text messaging, short message service (SMS) messaging, over-the-top (OTT) messaging, line messaging, push notification messaging, application-based messaging, and social media messaging. (See Davis at [0002] where the communications channels previously discussed include at least email SMS and IM. See Davis a [0115] where disclosed is the forwarding of additional information to additional communications channels, which teaches the limitation of a different channel.)

21. (New) Davis and Manzano disclose the limitations of Claim 1.
Manzano discloses a limitation wherein mapping the subset of the metadata of the first plurality of content fields of the first data format to the corresponding subset of the second plurality of content fields comprises: 
automatically mapping a first metadata value for a first field of the first plurality of content fields to an analogous field of the second plurality of content fields. (See again Manzano at claim 2 where discloses is “converting the data set from a first format to a second format prior to providing the data set to the second electronic device.” This is held to teach the definition of mapping.)

22. (New) Davis and Manzano disclose the limitations of Claim 1.
Davis discloses a limitation further comprising automatically updating a first field of the second plurality of content fields of a second message object in the second data format associated with the second communication channel from a copied metadata value to a changed value when an analogous field of the first plurality of content fields of a first message object in the first data format associated with the first communication channel is changed, wherein the multichannel data structure comprises the first message object and the second message object. (This limitation is held to be consistent with the concept of “propagating changes” or updating. See Davis at [0018]. See also Manzano at claim 2 as discussed regarding Claim 21.)

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are moot in view of the modified grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached Wednesday through Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
2/18/2022


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175